Exhibit 10 (e)

TIM HORTONS INC.

2006 STOCK INCENTIVE PLAN

Amended and Restated as of February 19, 2008

Section 1. Purpose. The purpose of this Tim Hortons Inc. 2006 Stock Incentive
Plan (the “Plan”) is to strengthen Tim Hortons Inc. (the “Company”) by providing
an incentive to the employees and directors of the Company and its subsidiaries
(the “Subsidiaries”) and thereby encouraging them to devote their abilities and
industry to the success of the Company’s and that of its Subsidiaries’ business
enterprises. It is intended that this purpose be achieved by extending to
Eligible Individuals (as defined herein) an added long-term incentive for high
levels of performance and unusual efforts through the grant of Restricted Stock,
Options, Stock Appreciation Rights, Dividend Equivalent Rights, Performance
Awards, Share Awards, Formula Restricted Stock Units and Stock Units (as each
term is herein defined).

Section 2. Administration of the Plan.

2.1. Committee Composition; Powers. The Plan shall be administered by the Human
Resource and Compensation Committee (“Committee”) of the Board. The members of
the Committee shall serve at the pleasure of the Board, which shall have the
power at any time, or from time to time, to remove members from the Committee or
to add members thereto. Each member of the Committee shall be a Nonemployee
Director and shall satisfy any applicable stock exchange requirements. The
Committee shall construe and interpret the Plan, establish such operating
guidelines and rules as it deems necessary for the proper administration of the
Plan and make such determinations and take such other action in connection with
the Plan as it deems necessary and advisable. It shall determine the Eligible
Individuals to whom and the time or times at which Awards and Options shall be
granted, the number of Shares to be subject to each Award and Option, the terms
and conditions of each Award and Option and the duration of leaves of absence
which may be granted to Grantees and Optionees without constituting a
termination of their employment, or status as a director for purposes of the
Plan. Any such construction, interpretation, rule, determination or other action
taken by the Committee pursuant to the Plan shall be final, binding and
conclusive on all interested parties, including without limitation the Company
and all Grantees and Optionees. With respect to Options and other Awards that
are intended to be Performance-Based Compensation, the Committee shall be
comprised of individuals who qualify as “outside directors” within the meaning
of Section 162(m) of the Code and the regulations promulgated thereunder.

2.2. Committee Action. Actions by a majority of the Committee at a meeting at
which a quorum is present, or actions approved in writing by all of the members
of the Committee, shall be the valid acts of the Committee. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Award or Option granted under it.

Section 3. Maximum Number of Shares Subject to Plan.

3.1. Number of Shares Authorized for Issuance. Subject to any adjustment as
provided in the Plan, the Shares to be issued under the Plan may be, in whole or
in part,



--------------------------------------------------------------------------------

authorized but unissued Shares, issued Shares which shall have been reacquired
by the Company and held by it as treasury shares, Shares which have been
otherwise acquired by or on behalf of the Company, a Subsidiary, or a Trust
established by either of the Company or a Subsidiary and held for future
delivery, or Shares acquired by delivery of cash to a broker to acquire Shares
on behalf of employees and/or directors. The aggregate number of Shares that may
be made the subject of Awards or Options granted under the Plan shall not exceed
2,900,000, and not more than 1,000,000 Shares may be made the subject of
Incentive Stock Option Awards under the Plan. The number of Shares that may be
the subject of Options and Stock Appreciation Rights granted to an Eligible
Individual in any calendar year may not exceed 250,000 Shares. The number of
Shares that may be the subject of Performance Shares granted to an Eligible
Individual in any calendar year may not exceed 250,000 Shares. The dollar amount
of cash or the Fair Market Value of Shares that any Eligible Individual may
receive in any calendar year in respect of Performance Units denominated in
dollars may not exceed U.S. $4,000,000.

3.2. Calculating Shares Available.

(i) Upon the granting of an Award or an Option, the number of Shares available
under this Section 3 for the granting of further Awards and Options shall be
reduced as follows:

(a) In connection with the granting of an Award or an Option (other than the
granting of a Performance Unit denominated in dollars or Dividend Equivalent
Rights), the number of Shares available under this Section 3 for the granting of
further Options and Awards shall be reduced by the number of Shares in respect
of which the Option or Award is granted or denominated; provided, however, that
if any Option is exercised by tendering Shares, either actually or by
attestation, to the Company as full or partial payment of the Option Price, the
maximum number of Shares available under this Section 3 shall be increased by
the number of Shares so tendered.

(b) In connection with the granting of a Performance Unit denominated in
dollars, the number of Shares available under this Section 3 for the granting of
further Options and Awards initially shall be reduced by an amount equal to the
quotient of (i) the dollar amount in which the Performance Unit is denominated,
divided by (ii) the Fair Market Value of a Share on the date the Performance
Unit is granted, with a corresponding adjustment if the Performance Unit is
ultimately settled in whole or in part with a different number of Shares.

(c) In connection with the granting of a Dividend Equivalent Right, the number
of Shares available under this Section 3 shall not be reduced; provided,
however, that if Shares are issued in settlement of a Dividend Equivalent Right,
the number of Shares available for the granting of further Options and Awards
under this Section 3 shall be reduced by the number of Shares so issued.

(ii) Whenever any outstanding Option or Award or portion thereof expires, is
canceled, is settled in cash (including the settlement of tax withholding
obligations using Shares) or is otherwise terminated for any reason without
having been exercised or payment having been made in respect of the entire
Option or Award, the Shares allocable to the expired, canceled, settled or
otherwise terminated portion of the Option or Award may again be

 

2



--------------------------------------------------------------------------------

the subject of Options or Awards granted hereunder. In addition, upon settlement
of a Stock Appreciation Right in Shares, the excess of the number of Shares
covered by the Stock Appreciation Right over the number of Shares issued in
settlement of the Stock Appreciation Right may again be the subject of Options
or Awards granted hereunder.

Section 4. Restricted Stock; Stock Units.

4.1. Restricted Stock. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual an Award of
Restricted Stock, which shall be evidenced by an Agreement. Each Agreement shall
contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine and (without limiting the generality of the foregoing)
such Agreements may require that an appropriate legend be placed on Share
certificates. Awards of Restricted Stock shall be subject to the terms and
provisions set forth below in this Section 4.1.

(i) Rights of Grantee. Shares of Restricted Stock granted pursuant to an Award
hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted, provided that the Grantee has executed
any and all documents which the Committee may require as a condition to the
issuance of such Shares, which may include an Agreement evidencing the Award,
the appropriate blank stock powers and an escrow agreement. If a Grantee shall
fail to execute any documents which the Committee may require within the time
period prescribed by the Committee at the time the Award of Restricted Stock is
granted, the Award shall be null and void. At the discretion of the Committee,
Shares issued in connection with an Award of Restricted Stock shall be deposited
together with the stock powers with an escrow agent (which may be the Company)
designated by the Committee. Unless the Committee determines otherwise as set
forth in the Agreement, upon delivery of the Shares to the escrow agent (which
may be in the form of book entry Shares), the Grantee shall have all of the
rights of a stockholder with respect to such Shares, including the right to vote
the Shares and to receive all dividends or other distributions paid or made with
respect to the Shares.

(ii) Non-Transferability. Until all restrictions upon the Shares of Restricted
Stock awarded to a Grantee shall have lapsed in the manner set forth in
Section 4.1(iii), such Shares shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated.

(iii) Lapse of Restrictions.

(a) Generally. Restrictions upon Shares of Restricted Stock awarded hereunder
shall lapse at such time or times and on such terms and conditions as the
Committee may determine. The Agreement evidencing the Award shall set forth any
such restrictions.

(b) Effect of Change in Control. Upon a Change in Control, the restrictions upon
Shares of Restricted Stock shall lapse.

(iv) Treatment of Dividends. At the time an Award of Shares of Restricted Stock
is granted, the Committee may, in its discretion, determine that the payment to

 

3



--------------------------------------------------------------------------------

the Grantee of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (a) deferred until the lapsing of the
restrictions imposed upon such Shares and (b) held by the Company for the
account of the Grantee until such time. In the event that dividends are to be
deferred, the Committee shall determine whether such dividends are to be
reinvested in Shares (which shall be held as additional Shares of Restricted
Stock) or held in cash. If deferred dividends are to be held in cash, there may
be credited interest on the amount of the account at such times and at a rate
per annum as the Committee, in its discretion, may determine. Payment of
deferred dividends in respect of Shares of Restricted Stock (whether held in
cash or as additional Shares of Restricted Stock), together with interest
accrued thereon, if any, shall be made upon the lapsing of restrictions imposed
on the Shares in respect of which the deferred dividends were paid, and any
dividends deferred (together with any interest accrued thereon) in respect of
any Shares of Restricted Stock shall be forfeited upon the forfeiture of such
Shares.

(v) Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate or evidence of
book entry Shares to be delivered to the Grantee with respect to such Shares of
Restricted Stock, free of all restrictions hereunder.

4.2. Stock Unit Awards.

(i) Grant. The Committee, from time to time, may grant to any Eligible
Individual an Award of Stock Units, which shall be evidenced by an Agreement.
Any Award of Stock Units shall be subject to the terms and provisions of the
Plan, and further subject to such other conditions as may be established by the
Committee in connection with such Award, including, but not limited to, the
attainment of performance objectives prior to the anticipated grant date of the
Award. Each Agreement shall contain such restrictions, terms and conditions as
the Committee may, in its discretion, determine.

(ii) Payment of Awards. Each Stock Unit shall represent the right of the Grantee
to receive a payment upon vesting of the Stock Unit or on any later date
specified by the Committee equal to the Fair Market Value of a Share as of the
date the Stock Unit was granted, the vesting date or such other date as
determined by the Committee at the time the Stock Unit was granted. The
Committee may, at the time a Stock Unit is granted, provide a limitation on the
amount payable in respect of each Stock Unit. The Committee may provide for the
settlement of Stock Units in cash or with Shares having a Fair Market Value
equal to the payment to which the Grantee has become entitled, or a combination
thereof.

(iii) Effect of Change in Control. Upon a Change in Control, Stock Units shall
become fully vested.

Section 5. Non-Employee Director Restricted Stock Unit Grants.

5.1. Formula Restricted Stock Unit Grants. In 2006, each Eligible Director shall
be granted 2,730 Formula Restricted Stock Units. Each Formula Restricted Stock
Unit shall be accompanied by one (1) related Dividend Equivalent Right. Such
Formula Restricted Stock Units and related Dividend Equivalent Rights were
granted on May 1, 2006.

 

4



--------------------------------------------------------------------------------

5.2. Formula Restricted Stock Unit and Dividend Equivalent Right Agreements. All
Formula Restricted Stock Units and related Dividend Equivalent Rights shall be
evidenced by an Agreement, which shall include the following terms and
conditions:

(i) Grantee and Number of Units. Each Agreement shall state the name of the
Eligible Director to whom the Formula Restricted Stock Units have been granted
and shall state the number of Formula Restricted Stock Units and Dividend
Equivalent Rights granted.

(ii) Dividend Equivalent Units Accompanying Formula Restricted Stock Units. Each
Dividend Equivalent Right shall provide that any dividends or distributions that
are paid with respect to Shares subject to the Formula Restricted Stock Units to
which the Dividend Equivalent Right relates shall be automatically converted
into additional Formula Restricted Stock Units based on the Fair Market Value of
a Share on the date such dividend is paid (provided that no fractional Formula
Restricted Stock Units shall be granted). The amount of any cash dividends or
distributions remaining in respect of a fractional Share shall be added to any
subsequent cash dividends or distributions paid in respect of Shares subject to
Formula Restricted Stock Units and converted into additional Formula Restricted
Stock Units or, if earlier, paid to the Eligible Director upon the vesting of
the Formula Restricted Stock Unit in respect of which such dividend or
distribution was paid, in accordance with Section 5.2(iv) below.

(iii) Non-Transferability. Until the Formula Restricted Stock Units awarded to
the Grantee have vested in the manner set forth in Section 5.2(iv), such units
shall not be sold, transferred or otherwise disposed of and shall not be pledged
or otherwise hypothecated.

(iv) Vesting; Issuance of Shares.

(a) General Vesting. One-third of the Formula Restricted Stock Units shall vest
on each of the first two anniversaries of the grant date of such Formula
Restricted Stock Units, and the remainder shall vest on November 1 following the
second anniversary of the grant date of such Formula Restricted Stock Units.

(b) Vesting Upon Certain Terminations of Service. In the event a Grantee’s
services as a director of the Company is terminated by reason of the Grantee’s
death, the Grantee’s becoming Disabled, or by reason of the Grantee’s
Retirement, then all Formula Restricted Stock Units (including all Dividend
Equivalent Rights granted in respect of such units) held by the Grantee shall
become immediately vested as of the date of such termination.

(c) Effect of Change in Control. Upon a Change in Control, the restrictions upon
Formula Restricted Stock Units shall lapse.

(d) Issuance of Shares. Upon vesting of Formula Restricted Stock Units pursuant
to Section 5.2(iv), (A) the Committee shall cause a stock certificate or
evidence of book entry Shares to be delivered to the Grantee with respect to the
Shares subject to the vested Formula Restricted Stock Units, free of all
restrictions hereunder and (B) the Dividend Equivalent Rights related to the
vested Formula Restricted Stock Units shall terminate.

 

5



--------------------------------------------------------------------------------

(v) Termination of Services by Grantee. Except as otherwise set forth in
Section 5.2(iv), upon the termination of a Grantee’s services as a director, for
any reason whatsoever, the unvested Formula Restricted Stock Units (including
any Dividend Equivalent Rights granted in respect of such units) shall be
forfeited as of the date of such termination.

(vi) Amendment of Section 5. No Formula Restricted Stock Units shall be granted
under this Section 5 for 2007 or any year thereafter. Notwithstanding the
foregoing sentence, the provisions of this Section 5 will govern all outstanding
grants of Formula Restricted Stock Units that were made in 2006. Subject to the
other terms of this Plan, the amendment of this Section 5 shall not preclude
grants of any other Awards under this Plan to Eligible Directors.

Section 6. Option Grants to Eligible Individuals.

6.1. Selection of Optionees. The Committee, from time to time, subject to the
terms and provisions of the Plan, may grant Options to any Eligible Individual.
In determining the persons to whom Options shall be granted and the number of
Shares to be covered by each Option, the Committee may take into account the
nature of the services rendered by such persons, their present and potential
contribution to the success and growth of the Company and its Subsidiaries, and
such other factors as the Committee, in its discretion, shall deem relevant. Any
Eligible Individual who has been granted an Option under a prior stock option
plan of the Company may be granted an additional Option or Options under the
Plan if the Committee shall so determine.

6.2. Option Requirements. The Options granted pursuant to this Section 6 shall
be authorized by the Committee and shall be evidenced by an Agreement, which
Agreement shall include the following terms and conditions:

(i) Optionee. Each Agreement shall state the name of the Optionee to whom the
Option has been granted.

(ii) Number of Shares. Each Agreement shall state the number of Shares to which
that Option pertains.

(iii) Purchase Price. Each Agreement shall state the Option Price, which shall
be not less than one hundred percent (100%) of the Fair Market Value of the
Shares covered by such Option on the date of grant of such Option.

(iv) Length of Option. Except as otherwise provided in Section 6.3, each Option
granted pursuant to this Section 6 shall be granted for a period to be
determined by the Committee but in no event to exceed more than ten (10) years.
However, each Option shall be exercisable only during such portion of its term
as the Committee shall determine and, subject to Section 11, only if the
Optionee is employed by the Company or a Subsidiary at the time of such
exercise. The Committee may, subsequent to the granting of any Option, extend
the exercise period thereof, but in no event shall the exercise period as so
extended exceed the

 

6



--------------------------------------------------------------------------------

earlier of (1) the latest date upon which the Option could have expired by its
original terms under any circumstances (including the circumstances described in
Section 6.2(v)) or (2) the tenth anniversary of the date of grant of the Option.

(v) Exercise of Option. Each Optionee shall have the right to exercise his or
her Option at the time or times and in the manner specified in the Plan or in
the Agreement evidencing such Option. The Committee may accelerate the
exercisability of any Option granted to an Eligible Individual or any portion
thereof at any time. Notwithstanding anything to the contrary contained in this
Plan, unless otherwise specified in the Agreement evidencing the Option, if an
Option (other than an Incentive Stock Option) expires outside of a Trading
Window, then the expiration of the term of such Option shall be the later of
(I) the date the Option would have expired by its original terms (including the
terms set forth in Section 11 of this Plan) or (II) the end of the tenth trading
day of the immediately succeeding Trading Window during which the Company would
allow the Optionee to trade in its securities; provided, however, that in no
event shall the Option expire beyond the tenth anniversary of the date of grant
of the Option.

6.3. Types of Stock Options. The Options granted under the Plan may be
Nonqualified Stock Options or Incentive Stock Options. Incentive Stock Options
may be granted only to Eligible Individuals who are employees of the Company or
its “parent corporation” or a “subsidiary corporation” (as such terms are
defined in Section 424 of the Code). Notwithstanding anything to the contrary
contained in this Section 6, no Incentive Stock Option shall be granted to an
individual owning stock possessing more than ten percent (10%) of the total
combined voting power of the Company, or its parent corporation or subsidiary
corporations unless (i) the Option Price at the time such Option is granted is
equal to at least one hundred ten percent (110%) of the Fair Market Value of the
Shares subject to the Option, and (ii) such Option by its terms is not
exercisable after the expiration of five (5) years from the date such Option is
granted. Further, the aggregate Fair Market Value (determined at the time the
Option is granted) of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Optionee during any calendar year
(under all such plans of the Company and its subsidiary corporations) shall not
exceed one hundred thousand dollars (U.S. $100,000.00).

6.4. Method of Exercise of Options. Each Option shall be exercised pursuant to
the terms of such Option as set forth in the applicable Agreement and pursuant
to the terms of the Plan by giving notice to the Company at its principal place
of business or other address designated by the Company or in such other manner
as is acceptable to the Committee. Payment of the Option Price for the number of
Shares specified in the notice of exercise in the form of cash, certified check,
bank draft or other property acceptable to the Committee shall accompany the
notice of exercise. From time to time the Committee may establish procedures
relating to the exercise of Options, including procedures for cashless
exercises, including through a registered broker-dealer. No fractional Shares
(or cash in lieu thereof) shall be issued as a result of exercising an Option.
The Company shall make delivery of such Shares as soon as possible; provided,
however, that if any law or regulation or securities exchange rule requires the
Company to take action with respect to the Shares specified in such notice
before issuance thereof, the date of delivery of such Shares shall then be
extended for the period necessary to take such action.

 

7



--------------------------------------------------------------------------------

6.5. Non-Transferability of Options. Except to the extent that, pursuant to the
terms of the Plan or an Agreement, an Optionee’s legal representative or estate
is permitted to exercise an Option, an Option is exercisable during an
Optionee’s lifetime only by the Optionee. The Options shall not be transferable
except by will or the laws of descent and distribution.

6.6. Change in Control. In the event of a Change in Control, all Options
outstanding on the date of such Change in Control shall become immediately and
fully exercisable.

6.7. Buy Out of Option Gains. At any time after any Option becomes exercisable,
the Committee shall have the right to elect, in its sole discretion and without
the consent of the holder thereof, to cancel such Option and pay to the Optionee
the excess of the Fair Market Value of the Shares covered by such Option over
the Option Price of such Option at the date the Committee provides written
notice (the “Buy Out Notice”) of the intention to exercise such right. Buy outs
pursuant to this provision shall be effected by the Company as promptly as
possible after the date of the Buy Out Notice. Payments of buy out amounts may
be made in cash, in Shares, or partly in cash and partly in Shares, as the
Committee deems advisable. To the extent payment is made in Shares, the number
of Shares shall be determined by dividing the amount of the payment to be made
by the Fair Market Value of a Share at the date of the Buy Out Notice. In no
event shall the Company be required to deliver a fractional Share in
satisfaction of this buy out provision. For greater certainty, the Company may
only deliver a Buy Out Notice in respect of Options that have not already been
exercised by the Optionee.

Section 7. Stock Appreciation Rights.

7.1. Grant. The Committee, from time to time, subject to the terms and
provisions of the Plan, may, either alone or in connection with the grant of an
Option, grant to any Eligible Individual Stock Appreciation Rights in accordance
with the Plan, the terms and conditions of which shall be set forth in an
Agreement. A Stock Appreciation Right may be granted (a) at any time if
unrelated to an Option, or (b) if related to an Option, at the time of grant of
the Option.

7.2. Stock Appreciation Right Related to an Option. If granted in connection
with an Option, a Stock Appreciation Right shall cover the same Shares covered
by the Option (or such lesser number of Shares as the Committee may determine)
and shall, except as provided in this Section 7, be subject to the same terms
and conditions as the related Option.

(i) Exercise. A Stock Appreciation Right granted in connection with an Option
shall be exercisable at such time or times and only to the extent that the
related Options are exercisable, and will not be transferable except to the
extent the related Option may be transferable. A Stock Appreciation Right
granted in connection with an Incentive Stock Option shall be exercisable only
if the Fair Market Value of a Share on the date of exercise exceeds the exercise
price specified in the related Incentive Stock Option Agreement.

 

8



--------------------------------------------------------------------------------

(ii) Amount Payable. Upon the exercise of a Stock Appreciation Right related to
an Option, the Grantee shall be entitled to receive an amount determined by
multiplying (A) the excess of the Fair Market Value of a Share on the date of
exercise of such Stock Appreciation Right over the Option Price under the
related Option, by (B) the number of Shares as to which such Stock Appreciation
Right is being exercised. Notwithstanding the foregoing, the Committee may limit
in any manner the amount payable with respect to any Stock Appreciation Right by
including such a limit in the Agreement evidencing the Stock Appreciation Right
at the time it is granted.

(iii) Treatment of Related Options and Stock Appreciation Rights Upon Exercise.
Upon the exercise of a Stock Appreciation Right granted in connection with an
Option, the Option shall be canceled to the extent of the number of Shares as to
which the Stock Appreciation Right is exercised, and upon the exercise of an
Option granted in connection with a Stock Appreciation Right, the Stock
Appreciation Right shall be canceled to the extent of the number of Shares as to
which the Option is exercised or surrendered.

7.3. Stock Appreciation Right Unrelated to an Option. A Stock Appreciation Right
unrelated to an Option shall cover such number of Shares as the Committee shall
determine.

(i) Terms; Duration. Stock Appreciation Rights unrelated to Options shall
contain such terms and conditions as to exercisability, vesting and duration as
the Committee shall determine, but in no event shall they have a term of greater
than ten (10) years. However, each Stock Appreciation Right shall be exercisable
only during such portion of its term as the Committee shall determine and,
subject to Section 11, only if the Grantee is employed by the Company or a
Subsidiary at the time of such exercise. Notwithstanding anything to the
contrary contained in this Plan, unless otherwise specified in the Agreement
evidencing the Stock Appreciation Rights unrelated to Options, if a Stock
Appreciation Right unrelated to an Option expires outside of a Trading Window,
then the expiration of the term of such Stock Appreciation Right shall be the
later of (A) the date the Stock Appreciation Right would have expired by its
original terms (including the terms set forth in Section 11 of this Plan) or
(II) the end of the tenth trading day of the immediately succeeding Trading
Window during which the Company would allow the Grantee to trade in its
securities; provided, however, that in no event shall the Stock Appreciation
Right expire later than the tenth anniversary of the date of grant of the Stock
Appreciation Right.

(ii) Amount Payable. Upon exercise of a Stock Appreciation Right unrelated to an
Option, the Grantee shall be entitled to receive an amount determined by
multiplying (a) the excess of the Fair Market Value of a Share on the date of
exercise of such Stock Appreciation Right over the Fair Market Value of a Share
on the date the Stock Appreciation Right was granted, by (b) the number of
Shares as to which the Stock Appreciation Right is being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any Stock Appreciation Right by including such a limit
in the Agreement evidencing the Stock Appreciation Right at the time it is
granted.

 

9



--------------------------------------------------------------------------------

(iii) Non-Transferability. No Stock Appreciation Right unrelated to an Option
shall be transferable by the Grantee otherwise than by will or the laws of
descent and distribution, and such Stock Appreciation Right shall be exercisable
during the lifetime of such Grantee only by the Grantee or his or her guardian
or legal representative.

7.4. Method of Exercise. Stock Appreciation Rights shall be exercised by a
Grantee only by giving written notice to the Company at its principal place of
business or other address designated by the Company, specifying the number of
Shares with respect to which the Stock Appreciation Right is being exercised. If
requested by the Committee, the Grantee shall deliver the Agreement evidencing
the Stock Appreciation Right being exercised and the Agreement evidencing any
related Option to the Company, which shall endorse thereon a notation of such
exercise and return such Agreement to the Grantee.

7.5. Form of Payment. Payment of the amount determined under Section 7.2(ii) or
7.3(ii) may be made in the discretion of the Committee solely in whole Shares in
a number determined at their Fair Market Value on the date of exercise of the
Stock Appreciation Right, or solely in cash, or in a combination of cash and
Shares. If the Committee decides to make full payment in Shares and the amount
payable results in a fractional Share, payment for the fractional Share will be
made in cash.

7.6. Effect of Change in Control. In the event of a Change in Control, all Stock
Appreciation Rights shall become immediately and fully exercisable.

Section 8. Dividend Equivalent Rights. The Committee, from time to time, subject
to the terms and provisions of the Plan, may grant Dividend Equivalent Rights to
any Eligible Individual in tandem with an Option or Award or as a separate
Award. The terms and conditions applicable to each Dividend Equivalent Right
shall be specified in the Agreement under which the Dividend Equivalent Right is
granted. Except as provided in Section 5, amounts payable in respect of Dividend
Equivalent Rights may be payable currently or, if applicable, deferred until the
lapsing of restrictions on such Dividend Equivalent Rights or until the vesting,
exercise, payment, settlement or other lapse of restrictions on the Option or
Award to which the Dividend Equivalent Rights relate. In the event that the
amounts payable in respect of Dividend Equivalent Rights are to be deferred, the
Committee shall determine whether such amounts are to be held in cash or
reinvested in Shares or deemed (notionally) to be reinvested in Shares. If
amounts payable in respect of Dividend Equivalent Rights are to be held in cash,
there may be credited at the end of each year (or portion thereof) interest on
the amount of the account at the beginning of the year at a rate per annum as
the Committee, in its discretion, may determine. Dividend Equivalent Rights may
be settled in cash or Shares or a combination thereof, in a single installment
or multiple installments as determined by the Committee. Notwithstanding the
foregoing, amounts payable in respect of a Dividend Equivalent Right granted in
connection with an Option or a Stock Appreciation Right may not be contingent
upon, or otherwise payable on, the exercise of the Option or the Stock
Appreciation Right, and shall be granted in a manner and on such terms as will
not result in the related Option or Stock Appreciation Right as being treated as
providing for deferred compensation under Section 409A of the Code and the
regulations promulgated thereunder.

 

10



--------------------------------------------------------------------------------

Section 9. Performance Awards.

9.1. Performance Units. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual an Award of
Performance Units, the terms and conditions of which shall be set forth in an
Agreement. Performance Units may be denominated in Shares or a specified dollar
amount and, contingent upon the attainment of specified Performance Objectives
within the Performance Cycle, each Unit represents the right to receive payment
as provided in Sections 9.1(i) and (ii) of (a) in the case of Share-denominated
Performance Units, the Fair Market Value of a Share on the date the Performance
Unit was granted, the date the Performance Unit became vested or any other date
specified by the Committee, (b) in the case of dollar-denominated Performance
Units, the specified dollar amount or (c) a percentage (which may be more than
100%) of the amount described in clause (a) or (b) depending on the level of
Performance Objective attainment; provided, however, that the Committee may at
the time a Performance Unit is granted specify a maximum amount payable in
respect of a vested Performance Unit. Each Agreement shall specify the number of
Performance Units to which it relates, the Performance Objectives which must be
satisfied in order for the Performance Units to vest and the Performance Cycle
within which such Performance Objectives must be satisfied.

(i) Vesting and Forfeiture. Subject to Sections 9.3(iii) and 9.4, a Grantee
shall become vested with respect to the Performance Units to the extent that the
Performance Objectives set forth in the Agreement are satisfied for the
Performance Cycle.

(ii) Payment of Awards. Subject to Sections 9.3(iii) and 9.4, payment to
Grantees in respect of vested Performance Units shall be made as soon as
practicable after the last day of the Performance Cycle to which such Award
relates. Subject to Section 9.4, such payments may be made entirely in Shares
valued at their Fair Market Value, entirely in cash, or in such combination of
Shares and cash as the Committee in its discretion shall determine at any time
prior to such payment; provided, however, that if the Committee in its
discretion determines to make such payment entirely or partially in Shares of
Restricted Stock, the Committee must determine the extent to which such payment
will be in Shares of Restricted Stock and the terms of such Restricted Stock at
the time the Award is granted.

9.2. Performance Shares. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual an Award of
Performance Shares, the terms and conditions of which shall be set forth in an
Agreement. Each Agreement may require that an appropriate legend be placed on
Share certificates. Awards of Performance Shares shall be subject to the
following terms and provisions:

(i) Rights of Grantee. Performance Shares shall be issued in the name of the
Grantee as soon as reasonably practicable after the Award is granted, or on such
other date as the Committee may determine, provided that the Grantee has
executed all documents which the Committee may require as a condition to the
issuance of such Performance Shares, which may include an Agreement evidencing
the Award, the appropriate blank stock powers and an escrow agreement. If a
Grantee shall fail to execute any documents which the Committee may require
within the time period prescribed by the Committee at the time the Award of
Performance Shares is granted, the Award shall be null and void. At the
discretion

 

11



--------------------------------------------------------------------------------

of the Committee, Shares issued in connection with an Award of Performance
Shares shall be deposited together with the stock powers with an escrow agent
(which may be the Company) designated by the Committee. Unless the Committee
determines otherwise as set forth in the Agreement, upon delivery of the Shares
to the escrow agent (which may be in the form of book entry Shares), the Grantee
shall have all of the rights of a stockholder with respect to such Shares,
including the right to vote the Shares and, subject to Section 9.2(iv), to
receive all dividends or other distributions paid or made with respect to the
Shares.

(ii) Non-Transferability. Until any restrictions upon the Performance Shares
awarded to a Grantee shall have lapsed in the manner set forth in
Section 9.2(iii) or 9.4, such Performance Shares shall not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated.

(iii) Lapse of Restrictions. Subject to Sections 9.3(iii) and 9.4, restrictions
upon Performance Shares awarded hereunder shall lapse and such Performance
Shares shall become vested at such time or times and on such terms, conditions
and satisfaction of Performance Objectives as the Committee may, in its
discretion, determine at the time an Award is granted. Performance Shares with
respect to which Performance Objectives have been attained may also be subject
to additional vesting conditions based on continued service or such other
conditions as may be established by the Committee at the time the Award is
granted.

(iv) Treatment of Dividends. At the time the Award of Performance Shares is
granted, the Committee may, in its discretion, determine that the payment to the
Grantee of dividends, or a specified portion thereof, declared or paid on Shares
represented by such Award which have been issued by the Company to the Grantee
shall be (A) deferred until the lapsing of the restrictions imposed upon such
Performance Shares and (B) held by the Company for the account of the Grantee
until such time. In the event that dividends are to be deferred, the Committee
shall determine whether such dividends are to be reinvested in Shares (which
shall be held as additional Performance Shares) or held in cash. If deferred
dividends are to be held in cash, there may be credited interest on the amount
of the account at such times and at a rate per annum as the Committee, in its
discretion, may determine. Payment of deferred dividends in respect of
Performance Shares (whether held in cash or in additional Performance Shares),
together with interest accrued thereon, if any, shall be made upon the lapsing
of restrictions imposed on the Performance Shares in respect of which the
deferred dividends were paid, and any dividends deferred (together with any
interest accrued thereon) in respect of any Performance Shares shall be
forfeited upon the forfeiture of such Performance Shares.

(v) Delivery of Shares. Upon the lapse of the restrictions on Performance Shares
awarded hereunder, the Committee shall cause a stock certificate or evidence of
book entry Shares to be delivered to the Grantee with respect to such
Performance Shares, free of all restrictions hereunder.

 

12



--------------------------------------------------------------------------------

9.3. Performance Objectives

(i) Establishment. Performance Objectives for Performance Awards may be
expressed in terms of earnings per share, earnings (which may be expressed as
earnings before specified items), return on assets, return on invested capital,
revenue, operating income, cash flow, total shareholder return or any
combination thereof. Performance Objectives may be in respect of the performance
of the Company, any of its Subsidiaries, any of its Operating Units or any
combination thereof. Performance Objectives may be absolute or relative (to
prior performance of the Company or to the performance of one or more other
entities or external indices) and may be expressed in terms of a progression
within a specified range. The Performance Objectives with respect to a
Performance Cycle shall be established in writing by the Committee by the
earlier of (x) the date on which twenty-five percent (25%) of the Performance
Cycle has elapsed or (y) the date which is ninety (90) days after the
commencement of the Performance Cycle, and in any event while the performance
relating to the Performance Objectives remain substantially uncertain.

(ii) Effect of Certain Events. At the time of the granting of a Performance
Award, or at any time thereafter, in either case to the extent permitted under
Section 162(m) of the Code and the regulations thereunder without adversely
affecting any Performance Award that is intended to constitute Performance-Based
Compensation, the Committee may provide for the manner in which performance will
be measured against the Performance Objectives (or may adjust the Performance
Objectives) to reflect the impact of specified corporate transactions (such as a
stock split or stock dividend), special charges, accounting or tax law changes
and other extraordinary or nonrecurring events.

(iii) Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award that is
intended to constitute Performance-Based Compensation made to a Grantee who is
subject to Section 162(m) of the Code, the Committee shall certify in writing
that the applicable Performance Objectives have been satisfied to the extent
necessary for such Award to qualify as Performance-Based Compensation. The
Committee shall not be entitled to exercise any discretion otherwise authorized
hereunder with respect to such Options or Awards if the ability to exercise such
discretion or the exercise of such discretion itself would cause the
compensation attributable to such Options or Awards to fail to qualify as
Performance-Based Compensation.

9.4. Effect of Change in Control. Unless the Committee determines otherwise at
the time of grant of a Performance Award, in the event of a Change in Control:

(i) With respect to Performance Units, the Grantee shall (A) become vested in
all outstanding Performance Units as if all Performance Objectives had been
satisfied at the highest level by the Company and the Grantee and (B) be
entitled to receive in respect of all Performance Units which become vested as a
result of a Change in Control a cash payment within ten (10) days after such
Change in Control.

 

13



--------------------------------------------------------------------------------

(ii) With respect to Performance Shares, all restrictions shall lapse
immediately on all outstanding Performance Shares as if all Performance
Objectives had been satisfied at the highest level by the Company and the
Grantee.

9.5. Non-Transferability. Until the vesting of Performance Units or the lapsing
of any restrictions on Performance Shares, as the case may be, such Performance
Units or Performance Shares shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated.

9.6. Performance-Based Compensation Treatment. At the time of grant of any
Performance Award intended to constitute Performance-Based Compensation, the
Committee shall so designate such Award.

Section 10. Share Awards. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual a Share Award
on such terms and conditions as the Committee may determine in its sole
discretion. Share Awards may be made as additional compensation for services
rendered by the Eligible Individual or may be in lieu of cash or other
compensation to which the Eligible Individual is entitled from the Company.

Section 11. Effect of a Termination of Employment on Options and Awards.

11.1. Earlier Termination of Employment. Upon the termination of an Optionee’s
or Grantee’s employment with the Company and its Subsidiaries, for any reason
whatsoever, except as otherwise set forth in this Section 11, in an Agreement
or, with the consent of such individual, as determined by the Committee at any
time prior to or after such termination, Options and Awards granted to such
individual will be treated as follows:

(i) Any Options and Stock Appreciation Rights will (A) to the extent not vested
and exercisable as of the date of such termination of employment, terminate on
the date of such termination of employment and (B) to the extent vested and
exercisable as of the date of such termination of employment, remain exercisable
for a period of ninety (90) days following the date of such termination of
employment or, in the event of such Optionee’s or Grantee’s death during such
ninety (90) day period, remain exercisable by the estate of the deceased
individual until the end of the period of one year following the date of such
termination of employment (but in no event beyond the maximum term of the Option
or Stock Appreciation Right).

(ii) Any unvested portion of any Restricted Stock or Stock Units will be
immediately forfeited.

(iii) Any Performance Shares or Performance Units will terminate.

(iv) Any other Awards to the extent not vested will terminate.

 

14



--------------------------------------------------------------------------------

11.2. Upon Death or Disability. Except as otherwise provided in an Agreement, in
the event of a termination of an Optionee’s or Grantee’s employment with the
Company and its Subsidiaries as a result of such individual’s death or such
individual becoming Disabled, Options and Awards granted to such individual will
be treated as follows:

(i) Any Options or Stock Appreciation Rights shall become immediately
exercisable as of the date of such termination of employment, and the Optionee
or Grantee, or in the event the Optionee or Grantee is incapacitated and unable
to exercise the rights granted hereunder, the individual’s legal guardian or
legal representative, or in the event the Optionee or Grantee dies, the estate
of the deceased individual, shall have the right to exercise any rights the
Optionee or Grantee would otherwise have had under the Plan for a period of four
years after the date of such termination (but in no event beyond the maximum
term of the Option or Stock Appreciation Right). Notwithstanding the foregoing,
in the event that an Optionee does not exercise the vested portion of an
Incentive Stock Option within the period required under Section 422 of the Code,
such Option shall be treated as a Nonqualified Stock Option upon exercise.

(ii) Any unvested portion of any Restricted Stock or Stock Units will become
immediately vested.

(iii) Any Performance Shares or Performance Units will remain outstanding and
the Grantee or the Grantee’s estate will be entitled to a pro-rata portion of
the payment otherwise payable in respect of the Award (based on the number of
full weeks the Grantee was employed by the Company or a Subsidiary during the
applicable Performance Cycle over the total number of weeks in such Performance
Cycle), which will be paid on the date the Award would have been paid if the
Grantee had remained employed with the Company or a Subsidiary.

11.3. Upon Retirement. Except as otherwise provided in an Agreement, in the
event of a termination of an Optionee’s or Grantee’s employment with the Company
and its Subsidiaries by reason of such individual’s Retirement, Options and
Awards granted to such individual will be treated as follows:

(i) With respect to any Option or Stock Appreciation Right, for a period of four
years following the date of such Retirement (but in no event beyond the maximum
term of the Option or Stock Appreciation Right), the Option or Stock
Appreciation Right, as applicable, shall remain outstanding and (A) to the
extent not then fully vested, shall continue to vest in accordance with its
applicable vesting schedule, and (B) the Optionee or the Grantee, as applicable,
shall have the right to exercise any rights the individual would otherwise have
had under the Plan prior to the expiration of the four-year period (or, if
earlier, the maximum term of the Option or Stock Appreciation Right).
Notwithstanding the foregoing, in the event that an Optionee does not exercise
the vested portion of an Incentive Stock Option prior to the expiration of the
three-month period after the date of the Optionee’s Retirement, such Option
shall be treated as a Nonqualified Stock Option upon exercise.

(ii) Any unvested portion of any Restricted Stock will become immediately
vested.

 

15



--------------------------------------------------------------------------------

(iii) Any unvested Stock Units will remain outstanding and will continue to vest
in accordance with their applicable vesting schedules.

(iv) Any Performance Shares or Performance Units will remain outstanding and the
Grantee will be entitled to a pro-rata portion of the payment otherwise payable
in respect of the Award (based on the number of full weeks the Grantee was
employed by the Company or a Subsidiary during the applicable Performance Cycle
over the total number of weeks in such Performance Cycle), which will be paid on
the date the Award would have been paid if the Grantee had remained employed
with the Company or a Subsidiary.

11.4. Upon Termination of Employment in Connection with Certain Dispositions.
Except as otherwise provided in an Agreement, in the event an Optionee’s or
Grantee’s employment with the Company and its Subsidiaries is terminated without
Cause in connection with a sale or other disposition of a Subsidiary, the
Options and Awards granted to such individual will be treated as follows:

(i) With respect to Options and Stock Appreciation Rights, such Award will
remain outstanding and (A) to the extent not then fully vested, will continue to
vest in accordance with the applicable vesting schedule, and (B) the Optionee or
Grantee will have the right to exercise any rights the individual would
otherwise have had under the Plan for a period of one year following the date of
such termination (but in no event beyond the maximum term of the Option or Stock
Appreciation Right). Notwithstanding the foregoing, in the event that an
Optionee does not exercise the vested portion of an Incentive Stock Option prior
to the expiration of the three-month period after the date of the Optionee’s
termination, such Option shall be treated as a Nonqualified Stock Option upon
exercise.

(ii) Any unvested portion of any Restricted Stock or Stock Units will become
immediately vested.

(iii) Any Performance Shares or Performance Units will remain outstanding and
the Grantee will be entitled to a pro-rata portion of the payment otherwise
payable in respect of the Award (based on number of full weeks the Grantee was
employed by the Company or a Subsidiary during the applicable Performance Cycle
over the total number of weeks in such Performance Cycle), which will be paid on
the date the Award would have been paid if the Grantee had remained employed
with the Company or a Subsidiary.

11.5. Definition of Termination. To the extent an Award is subject to
Section 409A of the Code, “termination” means a “separation from service” as
defined under Section 409A of the Code.

Section 12. Effect of Change in Common Shares Subject to the Plan.

12.1. In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (i) the maximum
number and class of Shares or other stock or securities with respect to which
Options or Awards may be granted under the Plan, (ii) the maximum number and
class of Shares or other stock or securities with respect to which Options or
Awards may be granted to any Eligible Individual in any calendar year, (iii) the
number and class of Shares or other stock or securities which are subject to

 

16



--------------------------------------------------------------------------------

outstanding Options or Awards granted under the Plan and the exercise price
therefor, if applicable, (iv) the number and class of Shares or other securities
in respect of which Formula Restricted Stock Units are to be granted under
Section 5 and (v) the Performance Objectives.

12.2. Any such adjustment in the Shares or other stock or securities:
(i) subject to outstanding Incentive Stock Options (including any adjustments in
the exercise price) shall be made in such manner as not to constitute a
modification as defined by Section 424(h)(3) of the Code and only to the extent
otherwise permitted by Sections 422 and 424 of the Code; (ii) subject to
outstanding Options or Awards that are intended to qualify as Performance-Based
Compensation shall be made in such a manner as not to adversely affect the
treatment of the Options or Awards as Performance-Based Compensation; or
(iii) subject to outstanding Nonqualified Stock Options or Stock Appreciation
Rights shall be made consistent with the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(v).

12.3. If, by reason of a Change in Capitalization, a Grantee of an Award shall
be entitled to, or an Optionee shall be entitled to exercise an Option with
respect to, new, additional or different shares of stock or securities of the
Company or any other corporation, such new, additional or different shares shall
thereupon be subject to all of the conditions, restrictions and performance
criteria which were applicable to the Shares subject to the Award or Option, as
the case may be, prior to such Change in Capitalization.

Section 13. Effect of Certain Transactions. Subject to Sections 4.1(iii)(b),
4.2(iii), 6.6, 7.6 and 9.4 or as otherwise provided in an Agreement, following
(a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), either (i) each outstanding
Option or Award shall be treated as provided for in the agreement entered into
in connection with the Transaction or (ii) if not so provided in such agreement,
each Optionee and Grantee shall be entitled to receive in respect of each Share
subject to any outstanding Options or Awards, as the case may be, upon exercise
of any Option or payment or transfer in respect of any Award, the same number
and kind of stock, securities, cash, property or other consideration that each
holder of a Share was entitled to receive in the Transaction in respect of a
Share; provided, however, that such stock, securities, cash, property, or other
consideration shall remain subject to all of the conditions, restrictions and
performance criteria which were applicable to the Options and Awards prior to
such Transaction. The treatment of any Option or Award as provided in this
Section 13 shall be conclusively presumed to be appropriate for purposes of
Section 12. Notwithstanding anything to the contrary in this Section 13, an
adjustment to an Option or Award as provided in this Section 13 shall be made
only to the extent such adjustment complies with the requirements of
Section 409A of the Code.

Section 14. Listing and Registration of Common Shares. If at any time the Board
shall determine that listing, registration or qualification of the Shares
covered by an Option or Award upon any securities exchange or under any state,
provincial or federal law or the consent or the approval of any governmental
regulatory body is necessary or desirable as a condition of or in connection
with the purchase of Shares under the Option, the Option may not be exercised in
whole or in part, and Shares shall not be delivered in connection with any other
Award, unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board. Any person

 

17



--------------------------------------------------------------------------------

exercising an Option or receiving Shares in connection with any other Award
shall make such representations and agreements and furnish such information as
the Board or the Committee may request to assure compliance with the foregoing
or any other applicable legal requirements.

Section 15. Misconduct. In the event that an Optionee or Grantee has (i) used
for profit or disclosed to unauthorized persons, confidential information or
trade secrets of the Company or its Subsidiaries, or (ii) breached any contract
with or violated any fiduciary obligation to the Company or its Subsidiaries, or
(iii) engaged in unlawful trading in the securities of the Company or its
Subsidiaries or of another company based on information gained as a result of
that Optionee’s or Grantee’s employment with, or status as a director to, the
Company or its Subsidiaries, then that Optionee or Grantee shall forfeit all
rights under any outstanding Option or Award granted under the Plan and all of
that Optionee’s or Grantee’s outstanding Options or Awards shall automatically
terminate, unless the Committee shall determine otherwise.

Section 16. Payment Following Death or Incapacity. In the event any amounts or
Shares become payable or issuable pursuant to an Award or Option after the
Grantee or Optionee dies or becomes incapacitated, such amounts or Shares shall
be paid or issued, in the case of death, to the decedent’s estate or, in the
case of incapacity, to the Grantee’s or Optionee’s legal guardian or legal
representative.

Section 17. Foreign Employees. Without amending the Plan, the Committee may
grant Options or Awards to Eligible Individuals who are foreign nationals on
such terms and conditions different from those specified in the Plan as may in
the judgment of the Committee be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, and the like
as may be necessary or advisable to comply with provisions of laws of other
countries in which the Company or its Subsidiaries operate or have employees.

Section 18. Deferral of Payments or Vesting. Notwithstanding anything to the
contrary contained herein, and except with respect to an Option or a Stock
Appreciation Right, the Committee may provide for the deferral of the issuance
or vesting of Shares or the payment of cash in respect of an Award granted under
the Plan; provided that such deferral shall be provided at the time of grant of
the Award. The terms and conditions of any such deferral shall be set forth in
the Agreement evidencing such Award.

Section 19. No Rights to Options, Awards or Employment. No individual shall have
any claim or right to be granted an Option or Award under the Plan. Having
received an Option or Award under the Plan shall not give an individual any
right to receive any other grant under the Plan. No Optionee or Grantee shall
have any rights to or interest in any Option or Award except as set forth
herein. Neither the Plan nor any action taken herein shall be construed as
giving any individual any right to be retained in the employ of the Company or
its Subsidiaries, or as a member of the Board.

Section 20. Multiple Agreements. The terms of each Option or Award may differ
from other Options or Awards granted under the Plan at the same time, or at some
other time.

 

18



--------------------------------------------------------------------------------

The Committee may also grant more than one Option or Award to a given Eligible
Individual during the term of the Plan, either in addition to, or in
substitution for, one or more Options or Awards previously granted to that
Eligible Individual.

Section 21. Withholding of Taxes.

21.1. At such times as an Optionee or Grantee recognizes taxable income in
connection with the receipt of Shares or cash hereunder (a “Taxable Event”), the
Optionee or Grantee shall pay to the Company, a Subsidiary, or a Trust
established by the Company or a Subsidiary to deliver Shares under an Award, as
applicable, an amount equal to the federal, state, provincial and local income
taxes and other amounts as may be required by law to be withheld by the Company,
Subsidiary or Trust, as applicable, in connection with the Taxable Event (the
“Withholding Taxes”) prior to the issuance, or release from escrow, of such
Shares or the payment of such cash. The Company, Subsidiary or Trust, as the
case may be, shall have the right to deduct from any payment of cash to an
Optionee or Grantee an amount equal to the Withholding Taxes in satisfaction of
the obligation to pay Withholding Taxes. In satisfaction of the obligation to
pay Withholding Taxes to the Company, Subsidiary or Trust, as the case may be,
an Optionee or Grantee may elect to have withheld a portion of the Shares then
issuable or deliverable to him or her having an aggregate Fair Market Value
equal to the Withholding Taxes.

21.2. If an Optionee makes a disposition, within the meaning of Section 424(c)
of the Code and regulations promulgated thereunder, of any Share or Shares
issued to such Optionee pursuant to the exercise of an Incentive Stock Option
within the two-year period commencing on the day after the date of the grant or
within the one-year period commencing on the day after the date of transfer of
such Share or Shares to the Optionee pursuant to such exercise, the Optionee
shall, within ten (10) days of such disposition, notify the Company thereof, by
delivery of written notice to the Company at its principal executive office.

Section 22. Amendment or Termination; Duration. Except as provided below and
except as may otherwise be provided by applicable tax and regulatory
requirements, including stock exchange requirements, the Board may from time to
time make any amendments or changes to the Plan or outstanding Awards that the
Board sees fit in its sole discretion without shareholder approval. The
following amendments to the Plan or outstanding Awards will require the approval
of both the Board and the Company’s shareholders:

(i) an increase in the maximum number of Shares that may be made the subject of
Awards or Options under the Plan;

(ii) any adjustment (other than in connection with a stock dividend,
recapitalization or other transaction where an adjustment is permitted or
required under the terms of the Plan) or amendment that reduces or would have
the effect of reducing the exercise price of an Option or Stock Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
or replacement grants, or other means;

(iii) an increase in the limits on Awards that may be granted to any Eligible
Individual under Sections 3.1 and 31 of the Plan; and

 

19



--------------------------------------------------------------------------------

(iv) an extension of the term of an outstanding Option or Stock Appreciation
Right beyond the expiry date thereof, except as set forth in Sections 6.2(v) and
7.3(i) of the Plan as they relate to Options or Stock Appreciation Rights that
expire outside of a Trading Window.

Furthermore, no change to an outstanding Award that will impair the rights of
the Optionee or Grantee may be made without the consent of the Optionee or
Grantee. This Plan shall terminate and no Option or Award may be granted or made
after the tenth (10th) anniversary of the date the Plan was originally adopted.

Section 23. Other Actions. The Plan shall not restrict the authority of the
Committee, the Board or the Company or its Subsidiaries for proper corporate
purposes to grant or assume stock options, other than under the Plan, to or with
respect to any employee, director or other person. The adoption of the Plan by
the Board shall not be construed as amending, modifying or rescinding any
previously approved incentive arrangement or as creating any limitations on the
power of the Board to adopt such other incentive arrangements as it may deem
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan and such arrangements may be either applicable
generally or only in specific cases.

Section 24. Costs and Expenses. Except as provided in Section 21 hereof with
respect to taxes, the costs and expenses of administering the Plan shall be
borne by the Company, or by one or more of its Subsidiaries and shall not be
charged to any grant nor to any Eligible Individual receiving a grant.

Section 25. Plan Unfunded. Except with respect to Shares which have been
acquired by or on behalf of the Company, a Subsidiary, or a Trust established by
either of the Company or a Subsidiary and held for future delivery as described
in Section 3.1, the Plan shall be unfunded. Except for reserving a sufficient
number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
payment of any grant under the Plan.

Section 26. Laws Governing Plan. The Plan shall be construed under and governed
by the laws of the State of Delaware.

Section 27. Captions. The captions to the several sections hereof are not a part
of the Plan, but are merely guides or labels to assist in locating and reading
the several sections hereof.

Section 28. Effective Date. The effective date of the Plan, as determined by the
Board, shall be the date of the Company’s initial public offering of its common
stock.

Section 29. Definitions. Unless the context clearly indicates otherwise, the
following terms (or forms thereof), when used in the Plan, shall have the
respective meanings set forth below:

29.1. “Agreement” means the written agreement between the Company and an
Optionee or Grantee evidencing the grant of an Option or Award and setting forth
the terms and conditions thereof.

 

20



--------------------------------------------------------------------------------

29.2. “Award” means a grant of Restricted Stock, a Stock Unit, a Formula
Restricted Stock Unit, a Stock Appreciation Right, a Performance Award, a
Dividend Equivalent Right, a Share Award or any or all of them.

29.3. “Board” means the Board of Directors of the Company.

29.4. “Cause” means:

(i) in the case of an Eligible Director, the commission of an act of fraud or
intentional misrepresentation or an act of embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any of its Subsidiaries;
and

(ii) in the case of an Optionee or Grantee whose employment with the Company or
a Subsidiary is subject to the terms of an employment agreement between such
Optionee or Grantee and the Company or Subsidiary, which employment agreement
includes a definition of “Cause,” the term “Cause” as used in the Plan or any
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect following a Change
in Control; and

(iii) in all other cases, (a) intentional failure to perform reasonably assigned
duties, (b) dishonesty or willful misconduct in the performance of duties,
(c) intentional violation of Company or applicable Subsidiary policy,
(d) involvement in a transaction in connection with the performance of duties to
the Company or any of its Subsidiaries which transaction is adverse to the
interests of the Company or any of its Subsidiaries and which is engaged in for
personal profit or (e) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses); provided, however, that following a Change in Control clause
(a) of this Section 29.4(iii) shall not constitute “Cause.”

29.5. “Change in Capitalization” means any increase or reduction in the number
of Shares, or any change (including, but not limited to, in the case of a
spin-off, dividend or other distribution in respect of Shares, a change in
value) in the Shares or exchange of Shares for a different number or kind of
shares or other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.

29.6. Except as otherwise provided in an Agreement to comply with Section 409A
of the Code, “Change in Control” shall mean the occurrence of:

(i) An acquisition (other than directly from the Company) of any common stock or
other voting securities of the Company entitled to vote generally for the
election of directors (the “Voting Securities”) by any “Person” (as the term
person is used for

 

21



--------------------------------------------------------------------------------

purposes of Section 13(d) or 14(d) of the Exchange Act, immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty percent (30%) or more of the then
outstanding shares of the Company’s common stock or the combined voting power of
the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (for purposes of this definition, a “Subsidiary”), (ii) the Company
or its Subsidiaries, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined);

(ii) The individuals who, as of the Effective Date, are members of the Board
(the “Incumbent Board”), cease for any reason (other than directors resigning
and transitioning in connection with a complete spin-off of Shares owned by
Wendy’s to its shareholders) to constitute at least seventy percent (70%) of the
members of the Board; provided, however, that if the election, or nomination for
election by the Company’s common stockholders, of any new director was approved
by a vote of at least two-thirds of the Incumbent Board, such new director
shall, for purposes of the Plan, be considered as a member of the Incumbent
Board; provided further, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Proxy Contest; or

(iii) The consummation of:

(a) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued, unless such merger, consolidation or
reorganization is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued where:

(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy percent
(70%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Company”) in substantially the same proportion as their ownership of
the Voting Securities immediately before such merger, consolidation or
reorganization,

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Company, or a corporation beneficially directly or
indirectly owning a majority of the Voting Securities of the Surviving Company,
and

 

22



--------------------------------------------------------------------------------

(3) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation or reorganization, was maintained by the
Company or any Subsidiary, or (iv) any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of thirty
percent (30%) or more of the then outstanding Voting Securities or common stock
of the Company, has Beneficial Ownership of thirty percent (30%) or more of the
combined voting power of the Surviving Company’s then outstanding voting
securities or its common stock;

(b) A complete liquidation or dissolution of the Company; or

(c) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of common stock or Voting Securities
by the Company which, by reducing the number of shares of common stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of common stock or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional common stock or Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.

If an Eligible Individual’s employment is terminated by the Company without
Cause prior to the date of a Change in Control but the Eligible Individual
reasonably demonstrates that the termination (A) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control or (B) otherwise arose in connection with, or in
anticipation of, a Change in Control which has been threatened or proposed, such
termination shall be deemed to have occurred after a Change in Control for
purposes of the Plan provided a Change in Control shall actually have occurred.

29.7. “Code” means the U.S. Internal Revenue Code of 1986, as amended.

29.8. Except as otherwise provided in an Agreement to comply with Section 409A
of the Code, “Disabled,” with regard to any particular Optionee or Grantee,
shall have the meaning (i) set forth in Section 22(e)(3) of the Code, in the
context of determining the period during which Incentive Stock Options granted
to an Optionee may be exercised and (ii) set forth in the Company’s long term
disability program applicable to such Optionee or Grantee in all other contexts
or, if no long term disability program is applicable to such Optionee or
Grantee, as set forth in the Company’s long term disability program generally
applicable to officers of the Company.

 

23



--------------------------------------------------------------------------------

29.9. “Dividend Equivalent Right” means a right to receive all or some portion
of the cash dividends that are or would be payable with respect to Shares.

29.10. “Eligible Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.

29.11. “Eligible Individual” means any of the following individuals who is
designated by the Committee as eligible to receive Options or Awards subject to
the conditions set forth herein: (a) any Eligible Director, (b) any employee of
the Company or a Subsidiary, or (c) any individual to whom the Company or a
Subsidiary has extended a formal, written offer of employment.

29.12. “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

29.13. “Fair Market Value” on any date shall be equal to the mean of the high
and low prices at which Shares are traded on the Toronto Stock Exchange on such
date or the mean of the high and low prices at which the Shares are traded on
the New York Stock Exchange, as designated by the Committee on or prior to such
date.

29.14. “Formula Restricted Stock Units” means Formula Restricted Stock Units
granted pursuant to Section 5.

29.15. “Grantee” means a person to whom an Award has been granted under the
Plan.

29.16. “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

29.17. “Nonemployee Director” means a director of the Company who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

29.18. “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.

29.19. “Operating Unit” means any operating unit or division of the Company
designated as an Operating Unit by the Committee.

29.20. “Option” means a Nonqualified Stock Option or an Incentive Stock Option
or either of them.

29.21. “Optionee” means a person to whom an Option has been granted under the
Plan.

 

24



--------------------------------------------------------------------------------

29.22. “Option Price” means the price at which a Share covered by an Option
granted hereunder may be purchased.

29.23. “Performance Awards” means Performance Units, Performance Shares or
either or both of them.

29.24. “Performance-Based Compensation” means any Option or Award that is
intended to constitute “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.

29.25. “Performance Cycle” means the time period specified by the Committee at
the time Performance Awards are granted during which the performance of the
Company, a Subsidiary or an Operating Unit will be measured.

29.26. “Performance Objectives” has the meaning set forth in Section 9.3.

29.27. “Performance Shares” means Shares issued or transferred to an Eligible
Individual under Section 9.2.

29.28. “Performance Units” means Performance Units granted to an Eligible
Individual under Section 9.1.

29.29. “Plan” means this Tim Hortons Inc. 2006 Stock Incentive Plan, as amended
and restated from time to time.

29.30. “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 4.1.

29.31. “Retirement” means (i) in the case of an employee of the Company or a
Subsidiary, the definition provided for such term in an Agreement and (ii) in
the case of an Eligible Director, termination of membership on the Board at or
after attaining age 55 with at least three (3) years of service as a member of
the Board, other than by reason of death, Disability or for Cause.

29.32. “Share Award” means an Award of Shares granted pursuant to Section 10.

29.33. “Shares” means shares of the common stock, par value U.S.$.001 per share,
of the Company and any other securities into which such shares are changed or
for which such shares are exchanged.

29.34. “Stock Appreciation Right” means a right to receive all or some portion
of the increase in the value of the Shares as provided in Section 7 hereof.

29.35. “Stock Unit” means a right granted to an Eligible Individual under
Section 4.2 representing a number of hypothetical Shares.

 

25



--------------------------------------------------------------------------------

29.36. “Trading Window” means the periods of time within which, if opened,
directors, officers and certain employees of the Company and its Subsidiaries
are permitted to trade in the Company’s securities, as set out in the Company’s
Insider Trading and Window Trading Policies.

Section 30. Toronto Stock Exchange Definitions. For the purposes of Sections 30
and 31, “insider”, “security based compensation arrangements” and “service
provider” have the following meanings:

30.1 “Insider” means,

(i) every director or senior officer of the Company;

(ii) every director or senior officer of a company that is itself an insider or
subsidiary of the Company;

(iii) any person or company who beneficially owns, directly or indirectly,
voting securities of the Company or who exercises control or direction over
voting securities of the Company or a combination of both carrying more than 10%
of the voting rights attached to all voting securities of the Company for the
time being outstanding other than voting securities held by the person or
company as underwriter in the course of a distribution; and

(iv) the Company where it has purchased, redeemed or otherwise acquired any of
its securities, for so long as it holds any of its securities.

30.2 “Security Based Compensation Arrangements” include:

(i) stock option plans for the benefit of employees, insiders, service providers
or any one of such groups;

(ii) individual stock options granted to employees, service providers or
insiders if not granted pursuant to a plan previously approved by the Company’s
securityholders;

(iii) stock purchase plans where the Company provides financial assistance or
where the Company matches the whole or a portion of the securities being
purchased;

(iv) stock appreciation rights involving issuances of securities from treasury;

(v) any other compensation or incentive mechanism involving the issuance or
potential issuances of securities of the Company; and

(vi) security purchases from treasury by an employee, insider or service
provider which is financially assisted by the Company by any means whatsoever.

 

26



--------------------------------------------------------------------------------

For greater certainty, arrangements which do not involve the issuance from
treasury or potential issuance from treasury of securities of the Company do not
constitute security based compensation arrangements.

30.3 “Service provider” is a person or company engaged by the Company to provide
services for an initial, renewable or extended period of twelve months or more.

Section 31. Toronto Stock Exchange Requirements. The number of shares of common
stock issuable to Insiders, at any time, under all Security Based Compensation
Arrangements of the Company, may not exceed 10% of the Company’s issued and
outstanding shares of common stock; and the number of shares of common stock
issued to Insiders within any one year period, under all Security Based
Compensation Arrangements of the Company, may not exceed 10% of the Company’s
issued and outstanding shares of common stock.

Section 32. Compliance with Section 409A of the Code. Notwithstanding anything
to the contrary, to the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Agreement
evidencing such Award shall incorporate the terms and conditions necessary for
such Award to avoid the consequences described in Section 409A(a)(1) of the
Code, and to the maximum extent permitted under applicable law, the Plan and the
Award Agreement shall be interpreted in a manner that results in their
conforming to the requirements of Section 409A of the Code and any Department of
Treasury or Internal Revenue Service regulations or other guidance issued under
Section 409A of the Code. Notwithstanding anything to the contrary in this Plan,
to the extent a Grantee has been granted an Award that constitutes “deferred
compensation” under Section 409A of the Code and such Grantee is a “specified
employee” as defined under Section 409A of the Code, no distribution, settlement
or payment of any amount shall be made before a date that is six months
following the date of such Grantee’s “separation from service” as defined under
Section 409A of the Code or, if earlier, the date of the Grantee’s death.

 

27